t c memo united_states tax_court lawrence a tanzi and patsy jean tanzi petitioners v commissioner of internal revenue respondent docket no filed date lawrence a tanzi and patsy jean tanzi pro sese jeremy d cameron and randall b childs for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a federal_income_tax deficiency of dollar_figure for the tanzis’ taxable_year after concessions the at trial respondent conceded that the tanzis are entitled to a dollar_figure deduction for tax_return preparation fees on brief respondent argues that the tanzis may have deducted the same dollar_figure twice once on schedule a itemized continued only issue for decision is whether the tanzis are entitled to deductions for unreimbursed employee business_expenses findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and the accompanying exhibits are incorporated herein by this reference the tanzis resided in florida when they timely filed their petition during the first half of the tanzis were employed by seminole state college dr tanzi taught math and communications classes as an adjunct professor and mrs tanzi was employed as a campus librarian dr tanzi is highly educated--he holds a doctorate in communication as he explained at trial individuals holding such terminal degrees bear a lifelong burden of developing knowledge finding knowledge exploring and essentially self- educating dr tanzi therefore insists that all expenses paid in adding to his general knowledge should be deductible as unreimbursed employee business_expenses continued deductions line and again on schedule a as a component of unreimbursed employee business_expenses we are unable to find the second deduction that respondent alleges regardless we hold as respondent concedes that the tanzis are entitled to a single dollar_figure deduction for tax_return preparation fees on schedule a of their form_1040 u s individual_income_tax_return for the tanzis deducted of their phone internet and television expenses--all of which they classify as electronic support depreciation expenses for assets allegedly purchased in prior years expenses_incurred in purchasing books dvds and cds for a professional library and computer equipment expenses on date respondent issued the tanzis a notice_of_deficiency disallowing the unreimbursed employee_business_expense deductions and a deduction for dollar_figure in tax_return preparation fees respondent determined that the tanzis were liable for a deficiency in income_tax of dollar_figure on date the tanzis timely filed a petition for redetermination with the tax_court opinion sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred by the taxpayer in carrying_on_a_trade_or_business but personal as a result of his disallowance of deductions for unreimbursed employee business_expenses and tax_return preparation fees respondent also disallowed the remaining itemized_deductions and instead allowed a standard_deduction living or family_expenses are not deductible sec_162 sec_262 an expense is ordinary if it is normal usual or customary in the taxpayer’s trade_or_business see 308_us_488 an expense is necessary if it is appropriate and helpful in the taxpayer’s business but it need not be absolutely essential 383_us_687 citing 290_us_111 whether an expense is deductible pursuant to sec_162 is a question of fact to be decided on the basis of all the relevant facts and circumstances 97_tc_613 citing 320_us_467 a trade_or_business includes performing services as an employee and thus an employee may deduct expenses that are ordinary and necessary to his or her employment see 79_tc_1 generally expenses_incurred by a university professor to engage in the teaching and research expected of the professor by the university are ordinary and necessary expenses see keating v commissioner tcmemo_1995_101 citing revrul_63_275 c b however an employee expense is not ordinary and necessary if unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the taxpayer is entitled to reimbursement from his or her employer see 24_tc_21 the taxpayer bears the burden of proving that he is entitled to the deduction claimed and this includes the burden of substantiation rule a 65_tc_87 aff’d 540_f2d_821 5th cir a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish that he or she is entitled to the deductions sec_6001 if a taxpayer establishes that he or she paid_or_incurred a deductible expense but does not establish the amount of the expense we may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan_rule 39_f2d_540 2d cir however for the cohan_rule to apply there must be sufficient evidence in the record to provide a basis for the estimate sec_7491 provides that if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtit a or b and meets certain other prerequisites the secretary shall have the burden_of_proof with respect to that issue 116_tc_438 however the tanzis have neither claimed nor shown that they satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent accordingly the tanzis bear the burden_of_proof see rule a 85_tc_731 certain expenses may not be estimated because of the strict substantiation requirements of sec_274 see sec_280f 50_tc_823 aff’d 412_f2d_201 2d cir as explained below we hold that none of the unreimbursed employee business_expenses in dispute are deductible a home internet expenses first we address the tanzis’ deduction for home internet expenses a taxpayer may deduct the cost of home internet service pursuant to sec_162 if the expense is ordinary and necessary in the taxpayer’s trade_or_business see fessey v commissioner tcmemo_2010_191 to the extent that the taxpayer’s home internet expense is attributable to nonbusiness use it constitutes a nondeductible personal_expense see sec_262 fessey v commissioner tcmemo_2010_191 we have previously characterized internet expenses as utility expenses verma v commissioner tcmemo_2001_132 consequently strict substantiation does not apply and we may estimate the business portion of the internet expenses under the cohan_rule see pistoresi v commissioner tcmemo_1999_39 the tanzis argue they are entitled to a dollar_figure deduction for home internet expenses the tanzis provided receipts showing they paid the expenses dr tanzi argued he should be entitled to deduct the full amount on the basis that all internet access contributed to increasing his general knowledge we find this argument unpersuasive use of the internet in the pursuit of general knowledge does not strike us as an ordinary and necessary business_expense for a college professor it is more in the nature of a personal_expense accordingly we find that the tanzis are not entitled to deduct their home internet expenses the tanzis also argue that mrs tanzi was ill in and required the use of the internet to continue her work from home while we are sympathetic to her health problems no evidence or testimony was provided showing the extent of her absence from work which would allow us to estimate and allocate an appropriate amount for deduction any estimate we made would be wholly arbitrary accordingly no deduction for home internet expenses is allowed b cellular phone expenses the tanzis also argue that they are entitled to a dollar_figure deduction for cellular phone expenses the tanzis provided copies of their cellular phone statements showing they paid the expenses however they did not establish the extent they used the cell phones for business purposes relative to total use--they simply deducted the entire amount since there is insufficient evidence in the record for us to reasonably estimate and allocate an appropriate amount for deduction we sustain respondent’s disallowance of petitioners’ deduction for cellular phone expenses c computer equipment expenses next we address the tanzis’ deduction for computer equipment a taxpayer must satisfy the strict substantiation requirements of sec_274 in order to deduct expenses attributable to listed_property including computers and computer-related peripheral equipment sec_274 sec_280f and v regulations specify that with respect to listed_property the taxpayer must substantiate the following elements the cost of each individual item of listed_property the amount of the business use and total use of the property the date of the expenditure or use with respect to listed_property and the business_purpose of the expenditure or use sec_1_274-5t temporary income_tax regs fed reg date each element can be substantiated by either adequate_records or sufficient evidence see sec_274 the tanzis argue they are entitled to a dollar_figure deduction for computer equipment expenses however the evidence in the record shows only two receipts for computer equipment expenses totaling dollar_figure the tanzis did not show the amount of the business use of the property relative to the total use of the property rather the tanzis generally asserted that a computer is necessary for their jobs as education and library professionals we find the evidence inadequate in satisfying the second element above requiring evidence of business use relative to total use see sec_1_274-5t temporary income_tax regs supra accordingly the tanzis are not entitled to a deduction for computer equipment expenses d depreciation expenses the tanzis argue they are entitled to deduct dollar_figure in depreciation expenses all of the depreciation expenses relate to property allegedly purchased between tax years through the tanzis provided no evidence regarding the depreciable_property other than a summary report if any supporting documentation previously existed dr tanzi testified he and his wife discarded it the tanzis’ primary argument in support of the depreciation deduction is that respondent allowed substantially_similar depreciation_deductions for prior years and that it would therefore be logically preposterous to deny the deductions for we disagree each tax_year stands by itself and the commissioner is not bound by his treatment of an item for a previous year 113_tc_158 accordingly because the tanzis did not provide any substantiating evidence they are not entitled to a deduction for depreciation expenses e professional library and satellite television expenses the tanzis argue they are entitled to deduct dollar_figure spent on maintaining a professional library of books cds and dvds they also argue that they are entitled to deduct dollar_figure spent on a directv subscription the tanzis provided bills and receipts showing they paid the expenses in support of their deductions the tanzis again argue that the expenses are ordinary and necessary to their trades because they must constantly expand their general knowledge to be effective at their jobs again we find this argument unpersuasive the expenses were not ordinary and necessary to the tanzis’ trades but were rather in the nature of personal expenses none of the expenses were a condition of their employment dr tanzi even admitted that he is aware of no university that requires professors to purchase these additional materials and services in carrying the titles of the books the costs of which the tanzis argue they are entitled to deduct include the cat owners manual the girl who couldn’t fly and the groucho marx collection there were also receipts for numerous books on world war ii shipped to an unidentified individual named grey tanzi we find that these purchases do not bear a strong connection to either the math and communications courses dr tanzi taught or to mrs tanzi’s job as a campus librarian out their jobs accordingly the tanzis are not entitled to deduct satellite television expenses or the costs of maintaining their professional library in sum we hold that none of the unreimbursed employee business_expenses in dispute are deductible while we find credible the tanzis’ testimony that they spent significant time and resources educating themselves we do not believe the expenses are ordinary and necessary for the trades of being a professor or a campus librarian but rather are personal living or family_expenses nondeductible under sec_262 in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
